COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Jennifer Mellott v. HACDC

Appellate case number:       01-19-00043-CV

Trial court case number:     1120365

Trial court:                 County Civil Court at Law No. 1 of Harris County

        Appellant, Jennifer Mellott, filed a pro se notice of appeal on January 14, 2019, in
the trial court from the December 3, 2018 final judgment in this forcible detainer action
after timely filing a motion for new trial on December 5, 2018. See TEX. R. APP. P.
26.1(a)(1). On January 15, 2019, the county clerk filed an indigent clerk’s record
containing appellant’s Statement of Inability to Afford Payment of Court Costs or an
Appeal Bond (“Statement”), filed on October 24, 2018, but no court order. On January 17,
2019, the court reporter’s information sheet stated that no reporter’s record was taken.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by the trial court, appellant is not required to pay appellate costs. See id.
        Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing,
clerk’s, and reporter’s record fees. Thus, because appellant is proceeding pro se, the Court
ORDERS the county clerk to file the original clerk’s record, if different from the indigent
clerk’s record, to mail it to the appellant, at no cost to appellant, within 20 days of the date
of this order, and shall certify the delivery date within 30 days of the date of this order.
Finally, appellant is ORDERED to file appellant’s brief within 45 days from the date of
this Order. See TEX. R. APP. P. 2, 38.6(a)(1).

      It is so ORDERED.
Judge’s signature: _/s/ Laura Carter Higley_____________________
                   ☒ Acting individually       Acting for the Court
Date: ___January 24, 2019__